DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The Office notes that Claim 15 continues to be interpreted in accordance with 35 U.S.C. 112(f), as explained in the previous Non-Final Office Action dated June 1, 2020. With respect to the Applicant’s remarks in the response filed August 3, 2020 the Office agrees that the corresponding structure regarding the claimed “service module” and “promotion module” can be found throughout the specification as filed, including at least Paragraphs [0025]-[0029] and [0037]-[0044] as stated by the Office in the previous Non-Final Office Action dated June 1, 2020.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watters et al. (US PGPUB 2013/0174124; hereinafter “Watters”) in view of Kampas et al. (US PGPUB 2012/0124211; hereinafter “Kampas”), Heyhoe et al. (US PGPUB 2009/0300580; hereinafter “Heyhoe”) , Brown et al. (US PGPUB 2012/0066487; hereinafter “Brown”) and Rochette et al. (US PGPUB 2005/0060722; hereinafter “Rochette”).
Claim 1:  
Watters discloses a method for providing a computing environment as a service comprising:
initiating, using at least one processor, an instance of a service comprising source code being developed ([0106] “FIG. 8 illustrates a general computer architecture on which the present embodiments can be implemented ... The computer 800 can be used to implement any components of the system 200 for continuous integration. For example, the source code management server 205,” see CPU 820 of Fig. 8. [0034] “To develop the source code 210 ... the developers 225 use Integrated Development Environments (IDEs). ... These environments may exist on the developer's desktop, or 
the service corresponding to a first computing environment ([0032] “The source code includes code for applications to run on the virtual machines of the cloud appliance.” [0073] “Each portion of the cloud appliance comprising a single virtual machine is then tested in the test environment server 250,” wherein the ‘test environment’ is the first computing environment.); and
promoting, using the at least one processor, the source code to a second computing environment ([0074] “When testing is complete on the cloud appliance, the cloud appliance can be deployed in the test environment server or in any other server,” wherein the ‘any other server’ is the second computing environment. Further, [0075] “the continuous integration server 235 is adapted to run scripts after a build and test finishes. … the scripts run after the build and test is complete, allow for continuous deployment, in which the software is deployed directly into production and to customer,” wherein ‘the [cloud appliance] software’ is well-known to comprise the plurality of resources and source code, as further discussed below by Kampas.).

With further regard to claim 1, Watters does not teach the following, however Kampas teaches:
configuring, using the at least one processor, a plurality of resources of the service based on configuration information, the plurality of resources including an application server ([0032] “The service catalogue may be used as an interface for a consumer to provision and configure a new cloud computing environment … the 
promoting, using the at least one processor, the plurality of resources to the second computing environment ([0046] “the framework 100 may be implemented as a privately deployed service which generates dedicated, client-specific solutions deployed within a client's existing data environment (which may comprise both existing traditional and cloud data services).” [0065] “At operation 607, the configuration derived during operation 605 is automatically orchestrated to implement a provisioned, integrated, cross-platform environment. According to an embodiment, orchestration may include automatically provisioning a set of computing resources according to the configuration derived during operation 605,” wherein provisioning the resources to the cross-platform environment is promoting the resources to the second computing environment.).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have modified the method as disclosed by Watters with the configuration information as taught by Kampas for purposes of “improving a data center's ability to execute operations quickly under standardized protocols and with consistent quality of service” (Kampas [0009]).

With further regard to claim 1, Watters in view of Kampas does not teach the following, however Heyhoe teaches:

automatically configuring a source code repository to contain the source code ([0015] “The automated processes managed by the graphical user interface include, provisioning a first development environment including at least … a source code control system” [0112] “MKS is a source code management system that stores the code being developed.” [0147] “The system also includes … MKS repository 1716.” [0148] “One example source code control system is MKS.”); and
wherein configuring the plurality of resources includes configuring at least security characteristics of the application server ([0015] “The automated processes managed by the graphical user interface include, provisioning a first development environment including at least a first application platform, a source code control system, and a content management system.” [0104] “The pre-production environment is a synchronized SDE configured to mimic the configuration of the production environment. 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have modified the method as disclosed by Watters in view of Kampas with the automatic installing and configuring as taught by Heyhoe since “Using this automated system, development can advantageously be performed in parallel on multiple features from a common staring point, and these features can then be combined together into a final production stream” (Heyhoe [0014]).

With further regard to claim 1, Watters in view of Kampas and Heyhoe does not teach the following, however Brown teaches:
wherein configuring the plurality of resources includes configuring at least load balancing characteristics of the application server ([0007] “In particular, the load balancer may generally balance loads associated with routing and delivering incoming and outgoing traffic in the data center and include functionality that can collect management data from the incoming and outgoing traffic while balancing the loads associated therewith (e.g., user identities, credentials, applications, physical and virtualized information technology resources, etc.).” [0094] “the load balancer 220 may read the configuration 232 from the indexing service 230 into a configuration 222 locally associated with the load balancer 220, wherein the configuration 222 read from the indexing service 230 may then be passed to the one or more traffic tracers 224a.” [0095] “the traffic tracers 224a may reference the configuration 222 defining the relationships that the traffic delivery module 226 uses to deliver traffic originating from or 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have modified the method as disclosed by Watters in view of Kampas and Heyhoe with the resource container as taught by Brown in order to “provide tools that can be used to troubleshoot, audit, and otherwise manage the data center without impacting performance” (Brown [0007]).

With further regard to claim 1, Watters in view of Kampas, Heyhoe and Brown does not teach the following, however Rochette teaches:
wherein promoting the plurality of resources comprises promoting the resources as a container, including the configured application server ([0043] “a plurality of secure containers of application software, each container comprising one or more of the executable applications and a set of associated system files required to execute the one or more application,” wherein the “system files” are the “resources”. [0050] “groups of applications are containerized into a single container for creating a single service” [0051] “In some embodiments of the invention, the method involves exporting one or more of the respective secure application containers to a remote computer system,” wherein “exporting” is “promoting”.).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have modified the method as disclosed by Watters in view of Kampas, Heyhoe and Brown with the resource container as taught by Rochette in order “to allow the at least one respective application containerized within 

Claim 3:  
Watters in view of Kampas, Heyhoe, Brown and Rochette discloses the method of claim 1, and Kampas further discloses:
wherein the plurality of resources comprises a database and the application server ([0037] “Once a configuration of computing resources for an environment or project is selected, the Service Management Framework 105 will receive the configuration and provision the requested resources (e.g., web server, application server, storage, database).”).

Claim 4:
Watters in view of Kampas, Heyhoe, Brown and Rochette discloses the method of claim 3, and Kampas further discloses:
 receiving the configuration information via one or more input forms displayed at a user interface, the one or more input forms comprising one or more interactive components for configuring the database and the application server ([0032] “The service catalogue may be used as an interface for a consumer to provision and configure a new cloud computing environment.” [0034] “Service item management may include, for example, the ability to view--in an instance of the user interface corresponding to a user--a list of provisioned resources for all projects affiliated with the 

Claim 6:
Watters in view of Kampas, Heyhoe, Brown and Rochette discloses the method of claim 1, and Watters further discloses:
wherein promoting the source code comprises executing a work flow to automatically promote the plurality of resources to the second computing environment ([0074] “When testing is complete on the cloud appliance, the cloud appliance can be deployed in the test environment server or in any other server,” wherein the cloud appliance software comprises the plurality of resources and source code, as was further discussed by Kampas above. [0075] “the continuous integration server 235 is adapted to run scripts after a build and test finishes. … the scripts run after the build and test is complete, allow for continuous deployment, in which the software is deployed directly into production and to customer,” wherein ‘continuous deployment’ is a type of workflow.).


Watters in view of Kampas, Heyhoe, Brown and Rochette discloses the method of claim 1, and Watters further discloses:
wherein promoting the source code comprises provisioning a continuous integration server to promote the source code ([0075] “the continuous integration server 235 is adapted to run scripts after a build and test finishes. … the scripts run after the build and test is complete, allow for continuous deployment, in which the software is deployed directly into production and to customer, after the automated tests to prevent defects or regressions.”).
    
Claim 8:  
Watters discloses a system for providing a computing environment as a service (Figure 8: Computer System 800) comprising:
at least one processor (Figure 8: CPU 820) to:
initiate an instance of a service including source code being developed ([0106] “FIG. 8 illustrates a general computer architecture on which the present embodiments can be implemented ... The computer 800 can be used to implement any components of the system 200 for continuous integration. For example, the source code management server 205.” [0034] “To develop the source code 210 ... the developers 225 use Integrated Development Environments (IDEs). ... These environments may exist on the developer's desktop, or on a server,” wherein the use of the IDE constitutes initiating an instance of a service comprising source code being developed.),

promote the plurality of resources and the source code to a second computing environment ([0074] “When testing is complete on the cloud appliance, the cloud appliance can be deployed in the test environment server or in any other server,” wherein the ‘any other server’ is the second computing environment. Further, [0075] “the continuous integration server 235 is adapted to run scripts after a build and test finishes. … the scripts run after the build and test is complete, allow for continuous deployment, in which the software is deployed directly into production and to customer,” wherein ‘the [cloud appliance] software’ is well-known to comprise the plurality of resources and source code, as further discussed below by Kampas.).

With further regard to claim 8, Watters does not teach the following, however Kampas teaches:
configure a plurality of resources of the service based on configuration information, the plurality of resources including an application server ([0032] “The service catalogue may be used as an interface for a consumer to provision and configure a new cloud computing environment … the catalogue may be used to access a storage of previously developed computing environment configurations.” [0037] “Once a configuration of computing resources for an environment or project is selected, the 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have modified the system as disclosed by Watters with the configuration information as taught by Kampas for purposes of “improving a data center's ability to execute operations quickly under standardized protocols and with consistent quality of service” (Kampas [0009]).

With further regard to claim 8, Watters in view of Kampas does not teach the following, however Heyhoe teaches:
where initiating the instance of the service includes automatically installing an integrated development environment for developing the source code ([0015] “One embodiment of the invention is a method of automatically managing processes in the parallel development of an application using a graphical user interface. The graphical user interface manages the automated processes, which are able to complete their tasks without further user interaction. The automated processes managed by the graphical user interface include, provisioning a first development environment including at least a first application platform,” wherein the “automated provisioning” is the “automatically installing”. [0114] “source code is developed for a specific application as part of a parallel development environment project using development system 504, and is checked into source code management system 506.”), and
automatically configuring a source code repository to contain the source code ([0015] “The automated processes managed by the graphical user interface include, 
wherein configuring the plurality of resources includes configuring at least security characteristics of the application server ([0015] “The automated processes managed by the graphical user interface include, provisioning a first development environment including at least a first application platform, a source code control system, and a content management system.” [0104] “The pre-production environment is a synchronized SDE configured to mimic the configuration of the production environment. This can include … firewall or security configuration.” [0211] “FIG. 41 is a user interface of the MPP showing how different security groups can be configured.”).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have modified the system as disclosed by Watters in view of Kampas with the automatic installing and configuring as taught by Heyhoe since “Using this automated system, development can advantageously be performed in parallel on multiple features from a common staring point, and these features can then be combined together into a final production stream” (Heyhoe [0014]).

With further regard to claim 8, Watters in view of Kampas and Heyhoe does not teach the following, however Brown teaches:
wherein configuring the plurality of resources includes configuring at least load balancing characteristics of the application server ([0007] “In particular, the load 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have modified the system as disclosed by Watters in view of Kampas and Heyhoe with the resource container as taught by Brown in order to “provide tools that can be used to troubleshoot, audit, and otherwise manage the data center without impacting performance” (Brown [0007]).

With further regard to claim 8, Watters in view of Kampas, Heyhoe and Brown does not teach the following, however Rochette teaches:
wherein promoting the plurality of resources comprises promoting the resources as a container, including the configured application server ([0043] “a plurality of secure containers of application software, each container comprising one or more of the 
wherein the container comprises an interface to access contents of the container ([0119] “Container specific configuration information is assembled from user input. The input can be obtained from forms in a user interface, or programmatically through scripting mechanisms.” [0160] “The invention provides a GUI (Graphical User Interface) adapted to perform any of the above method steps for installation”).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have modified the system as disclosed by Watters in view of Kampas, Heyhoe and Brown with the resource container as taught by Rochette in order “to allow the at least one respective application containerized within the secure application container to be executed on the computer system without conflict with other applications containerized within other secure application containers” (Rochette [0133]).

Claim 10:  
Watters in view of Kampas, Heyhoe, Brown and Rochette discloses the system of claim 8, and Kampas further discloses:


Claim 11:
Watters in view of Kampas, Heyhoe, Brown and Rochette discloses the system of claim 10, and Kampas further discloses:
wherein the at least one processor is further configured to receive the configuration information via one or more input forms displayed at a user interface, the one or more input forms comprising one or more interactive components for configuring the database and the application server ([0032] “The service catalogue may be used as an interface for a consumer to provision and configure a new cloud computing environment.” [0034] “Service item management may include, for example, the ability to view--in an instance of the user interface corresponding to a user--a list of provisioned resources for all projects affiliated with the user, and the ability to turn each individual resource on/off and/or to modify the configuration of the resource.” [0037] “provision the requested resources (e.g., web server, application server, storage, database) according to an automated workflow process through a provisioning module. … Configuration for the provisioned resources may be performed in an ad hoc manner--manually by a user through the service catalogue … After the resources have been provisioned and configured, further customization may be performed if necessary,” see also Fig. 3 of 

Claim 13:
Watters in view of Kampas, Heyhoe, Brown and Rochette discloses the system of claim 8, and Watters further discloses:
wherein to promote the source code comprises executing a work flow to automatically promote the plurality of resources to the second computing environment ([0074] “When testing is complete on the cloud appliance, the cloud appliance can be deployed in the test environment server or in any other server,” wherein the cloud appliance software comprises the plurality of resources and source code, as was further discussed by Kampas above. [0075] “the continuous integration server 235 is adapted to run scripts after a build and test finishes. … the scripts run after the build and test is complete, allow for continuous deployment, in which the software is deployed directly into production and to customer,” wherein ‘continuous deployment’ is a type of workflow.).

Claim 14:
Watters in view of Kampas, Heyhoe, Brown and Rochette discloses the system of claim 8, and Watters further discloses:
wherein to promote the source code comprises provisioning a continuous integration server to promote the source code ([0075] “the continuous integration server 235 is adapted to run scripts after a build and test finishes. … the scripts run after the 

Claim 15:  
Watters discloses a non-transitory computer readable medium encoded with a services application comprising modules executable by a processor ([0108] “aspects of the methods and systems for continuous integration according to an embodiment, as discussed above, may be embodied in program elements. Program aspects of the embodiments may be thought of as ‘products’ or ‘articles of manufacture’ typically in the form of executable code and/or associated data that is carried on or embodied in a type of machine-readable medium.”), the modules comprising:
a service module to:
initiate an instance of a service comprising source code being developed  ([0106] “FIG. 8 illustrates a general computer architecture on which the present embodiments can be implemented ... The computer 800 can be used to implement any components of the system 200 for continuous integration. For example, the source code management server 205.” [0034] “To develop the source code 210 ... the developers 225 use Integrated Development Environments (IDEs). ... These environments may exist on the developer's desktop, or on a server,” wherein the use of the IDE constitutes initiating an instance of a service comprising source code being developed.),
 the service corresponding to a first computing environment ([0032] “The source code includes code for applications to run on the virtual machines of the cloud 
a promotion module to promote the plurality of resources and the source code to a second computing environment ([0074] “When testing is complete on the cloud appliance, the cloud appliance can be deployed in the test environment server or in any other server,” wherein the ‘any other server’ is the second computing environment. Further, [0075] “the continuous integration server 235 is adapted to run scripts after a build and test finishes. … the scripts run after the build and test is complete, allow for continuous deployment, in which the software is deployed directly into production and to customer,” wherein ‘the [cloud appliance] software’ is well-known to comprise the plurality of resources and source code, as further discussed below by Kampas.).

With further regard to claim 15, Watters does not teach the following, however Kampas teaches:
configure a plurality of resources of the service based on configuration information, the plurality of resources including an application server ([0032] “The service catalogue may be used as an interface for a consumer to provision and configure a new cloud computing environment … the catalogue may be used to access a storage of previously developed computing environment configurations.” [0037] “Once a configuration of computing resources for an environment or project is selected, the Service Management Framework 105 will receive the configuration and provision the requested resources (e.g., web server, application server, storage, database).”).


With further regard to claim 15, Watters in view of Kampas does not teach the following, however Heyhoe teaches:
where initiating the instance of the service includes automatically installing an integrated development environment for developing the source code ([0015] “One embodiment of the invention is a method of automatically managing processes in the parallel development of an application using a graphical user interface. The graphical user interface manages the automated processes, which are able to complete their tasks without further user interaction. The automated processes managed by the graphical user interface include, provisioning a first development environment including at least a first application platform,” wherein the “automated provisioning” is the “automatically installing”. [0114] “source code is developed for a specific application as part of a parallel development environment project using development system 504, and is checked into source code management system 506.”), and 
automatically configuring a source code repository to contain the source code ([0015] “The automated processes managed by the graphical user interface include, provisioning a first development environment including at least … a source code control 
wherein configuring the plurality of resources includes configuring at least security characteristics of the application server ([0015] “The automated processes managed by the graphical user interface include, provisioning a first development environment including at least a first application platform, a source code control system, and a content management system.” [0104] “The pre-production environment is a synchronized SDE configured to mimic the configuration of the production environment. This can include … firewall or security configuration.” [0211] “FIG. 41 is a user interface of the MPP showing how different security groups can be configured.”).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have modified the non-transitory computer readable medium as disclosed by Watters in view of Kampas with the automatic installing and configuring as taught by Heyhoe since “Using this automated system, development can advantageously be performed in parallel on multiple features from a common staring point, and these features can then be combined together into a final production stream” (Heyhoe [0014]).

With further regard to claim 15, Watters in view of Kampas and Heyhoe does not teach the following, however Brown teaches:
wherein configuring the plurality of resources includes configuring at least load balancing characteristics of the application server ([0007] “In particular, the load 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have modified the non-transitory computer readable medium as disclosed by Watters in view of Kampas and Heyhoe with the resource container as taught by Brown in order to “provide tools that can be used to troubleshoot, audit, and otherwise manage the data center without impacting performance” (Brown [0007]).

With further regard to claim 15, Watters in view of Kampas, Heyhoe and Brown does not teach the following, however Rochette teaches:
wherein promoting the plurality of resources comprises promoting the resources as a container, including the configured application server ([0043] “a plurality of secure 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have modified the non-transitory computer readable medium as disclosed by Watters in view of Kampas, Heyhoe and Brown with the resource container as taught by Rochette in order “to allow the at least one respective application containerized within the secure application container to be executed on the computer system without conflict with other applications containerized within other secure application containers” (Rochette [0133]).

Claim 17:  
Watters in view of Kampas, Heyhoe, Brown and Rochette discloses the non-transitory computer readable medium of claim 15, and Kampas further discloses:
wherein the plurality of resources comprises a database and the application server ([0037] “Once a configuration of computing resources for an environment or project is selected, the Service Management Framework 105 will receive the configuration and provision the requested resources (e.g., web server, application server, storage, database).”).

Claim 18:
Watters in view of Kampas, Heyhoe, Brown and Rochette discloses the non-transitory computer readable medium of claim 17, and Kampas further discloses:
 wherein the at least one processor is further configured to receive the configuration information via one or more input forms displayed at a user interface, the one or more input forms comprising one or more interactive components for configuring the database and the application server ([0032] “The service catalogue may be used as an interface for a consumer to provision and configure a new cloud computing environment.” [0034] “Service item management may include, for example, the ability to view--in an instance of the user interface corresponding to a user--a list of provisioned resources for all projects affiliated with the user, and the ability to turn each individual resource on/off and/or to modify the configuration of the resource.” [0037] “provision the requested resources (e.g., web server, application server, storage, database) according to an automated workflow process through a provisioning module. … Configuration for the provisioned resources may be performed in an ad hoc manner--manually by a user through the service catalogue … After the resources have been provisioned and configured, further customization may be performed if necessary,” see also Fig. 3 of Kampas showing an interface used to configure the database and application server resources.).

Claim 20:

	wherein the promotion module is configured to promote the source code by executing flow to automatically promote the plurality of resources to the second computing environment ([0074] “When testing is complete on the cloud appliance, the cloud appliance can be deployed in the test environment server or in any other server,” wherein the cloud appliance software comprises the plurality of resources and source code, as was further discussed by Kampas above. [0075] “the continuous integration server 235 is adapted to run scripts after a build and test finishes. … the scripts run after the build and test is complete, allow for continuous deployment, in which the software is deployed directly into production and to customer,” wherein ‘continuous deployment’ is a type of workflow.).

Response to Arguments
Applicant's arguments filed July 22, 2021 have been fully considered but they are not persuasive. The Applicant argues, Pages 6-10 of the Remarks, that the cited prior art of Watters in view of Kampas, Heyhoe, Brown and Rochette does not teach or make obvious the limitations of Claim 1 which recite, “configuring at least security and load balancing characteristics of the application server and promoting… the plurality of resources and the source code to a second computing environment, wherein promoting .
The Office first notes that the Applicant’s specification defines the term “application server” as such:
[0033] “The configured application server(s) may be a commercially available application server such as Java@ Platform, Enterprise Edition, Microsoft .Net Framework, Windows Server, TNAPS Application Server, IBM WebSphere Application Server, etc.”
The Office would like to next direct the Applicant’s attention to the following prior art citations:
Kampas [0037] “Once a configuration of computing resources for an environment or project is selected, the Service Management Framework 105 will receive the configuration and provision the requested resources (e.g., web server, application server, storage, database) according to an automated workflow process through a provisioning module.”
Kampas [0068] “At operation 701, a storage base is referenced to evaluate pre-stored configuration templates … the key characteristics and features of an environment according to the template is derived and compared with the supplied user criteria at operation 703. Key characteristics may include inter alia: size, cost effectiveness, security, portability, and reliability of provisioned components, for example. If the configuration of an environment according to the template is 
Heyhoe [0104] “The pre-production environment is a synchronized SDE configured to mimic the configuration of the production environment. This can include … firewall or security configuration.”
Brown [0095] “the traffic tracers 224a may reference the configuration 222 defining the relationships that the traffic delivery module 226 uses to deliver traffic originating from or directed to certain virtual IP addresses 226a to attach connection tracers 224b into any internal or external connections with the load balancer 220.”
Rochette [0043] “a plurality of secure containers of application software, each container comprising one or more of the executable applications and a set of associated system files required to execute the one or more application.” 
Rochette [0050] “groups of applications are containerized into a single container for creating a single service” 
Rochette [0051] “In some embodiments of the invention, the method involves exporting one or more of the respective secure application containers to a remote computer system.”
The Office contends, as stated in the outstanding rejection of Claim 1, that it has been shown that the disclosure of Kampas teaches configuring a plurality of resources of a service based on configuration information, wherein the resources include an application server and wherein the configuring includes configuring security characteristics of the application server. The disclosure of Heyhoe also teaches that 
As such, in view of the above discussion and citations, it has been shown that Watters in view of Kampas, Heyhoe, Brown and Rochette makes obvious a process of configuring an application server for provisioning, wherein the configuring includes security and load-balancing related configurations and further wherein the provisioning includes containerization for installation on a remote computer system, i.e. server. Therefore the Office maintains that Watters in view of Kampas, Heyhoe, Brown and Rochette does teach and make obvious the limitations of Applicant’s Claim 1, including the limitations which recite “configuring at least security and load balancing characteristics of the application server and promoting… the plurality of resources and the source code to a second computing environment, wherein promoting the plurality of resources comprises promoting the resources as a container, including the configured application server.”

With respect to the Applicant’s further arguments, Pages 10-11 of the Remarks, that the features of the remaining claims are not taught by the cited prior art, the Office respectfully disagrees. These arguments rely upon the arguments as presented in relation to claims discussed above, and as such the Office directs the Applicant to the responses above regarding these arguments. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571)272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194